— Judgment unanimously modified on the law and as modified affirmed, in accordance with the following memorandum: Defendant contends that his petit larceny convictions for the theft of cartons of cigarettes from the Great American food store and P & C food store in Nichols Plaza in Watertown were not supported by legally sufficient evidence. We agree. The presence of those cartons of cigarettes in a car that defendant entered while fleeing from another theft is insufficient to justify the inference that he stole them, particularly since there was no proof to establish that the cigarettes were recently stolen.
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Jefferson County Court, Parker, J. — criminal possession of stolen property, second degree.) Present — Denman, J. P., Boomer, Green, Lawton and Davis, JJ.